The conviction is for theft of chickens; punishment, one year's confinement in the penitentiary.
The record contains neither a statement of facts nor bills of exception, hence no question is presented for review. However, it appears from the record that the provisions of the indeterminate sentence law, Vernon's Ann. C. C. P. 775, have not been carried out herein.
The judgment will, therefore, be reformed in order to show *Page 367 
that appellant is sentenced to the penitentiary of the State of Texas to serve not less than one hour nor more than one year, and as thus reformed the judgment will be affirmed.